DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29th, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed on March 29th, 2021 with respect to the rejection of claims 1, 11, and 13-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brown et al (U.S. Publication No. 2016/0038072).
At p. 10-13 of the Reply, Applicant presents Argument 1. This argument has been fully considered and is persuasive. At p. 14-15 of the Reply, Applicant presents Argument 2, which argues that the prior art does not teach certain advantages. Examiner respectfully disagrees. As the Applicant has pointed out, the Examiner agrees that certain aspects of Argument 2 are related to Argument 1. However, this relation is insufficient to support the entirety of Argument 2. Applicant uses phrases such as “it may be possible to avoid”, “if an uncertificated swallow-type sensor is used”, “may make it impossible”, which indicates potential benefits in certain situations, without relating them back directly to the actual claim limitations. Therefore, Argument 2 is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a type of the sensor” in lines 10-11 and “each type of the sensor” in lines 12-13. It is unclear whether these limitations are referring to the “sensor” that is recited in line 2. Additionally, in line 2, Claim 1 recites “a swallow-type sensor”. It is unclear whether the “type” of sensor in lines 10-11 and 12-13 are limited to only types of sensors that can be swallowed or if a “swallow-type” sensor is just one of the types of sensors that is being referred to.
Claim 1 recites “a standby time period” in line 27. It is unclear whether this limitation is referring to the “standby time periods” recited in lines 19 and 26.
Claim 11 recites “the swallow-type sensor” in line 3. It is unclear whether this is referring to the “sensor” that is recited in line 2.
Claim 11 recites “a type of the sensor” in line 6 and “each type of the sensor” in line 8. It is unclear whether these limitations are referring to the “sensor” that is recited in line 2 or to “the swallow-type sensor” that is recited in line 3. Also, it is unclear whether the “type” of sensor in lines 6 and 8 are limited to only types of sensors that can be swallowed or if a “swallow-type” sensor is just one of the types of sensors that is being referred to.

Claim 11 recites the limitation "the swallow-type sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the detection information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a standby time period” in line 2. It is unclear whether this limitation is referring to the “standby time periods” recited in independent Claim 1 lines 19, 26 or “a standby time period” recited in independent Claim 1 line 27.
Claim 21 recites “a type of the sensor” in lines 10-11 and “each type of the sensor” in lines 12-13. It is unclear whether these limitations are referring to the “the swallow-type sensor” that is recited in line 2. Also, it is unclear whether the “type” of sensor in lines 10-11 and 12-13 are limited to only types of sensors that can be swallowed or if a “swallow-type” sensor is just one of the types of sensors that is being referred to.
The dependent claims 13-20 inherit but do not remedy the deficiencies of Claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto (WO 2010/143721; cited by Applicant; previously cited) in view of Petersen et al (U.S. Publication No. 2004/0162035; previously cited) and Brown et al (U.S. Publication No. 2016/0038072).
Regarding Claim 1, Kimoto discloses a detecting system comprising: 
a swallow-type sensor (capsule-type device; Element 10) comprisinq
a detector configured to detect a physical amount in a living body (a capsule medical device that acquires in-vivo information in the subject 100 in a state of being collected in various organs such as the stomach and intestines of the subject; Paragraph 14), and 
a transmitter configured to transmit detection information representing the physical amount detected by the detector at the plurality of time points (the capsule medical device 10A transmits the timing signal B a predetermined number of times (twice or more) based on the cycle of the low cycle operation clock; Paragraph 82); and 
a receiver (reception device; Element 30; information of transmission timing embedded in the image data; Paragraph 49), and 
a receiving controller that determines the plurality of time points associated with the time-point related information (FIG. 4 is a timing chart showing a schematic operation when image data is transmitted from the capsule medical device 10 to the receiving device 30 according to the first embodiment. 4 (a) is a timing chart showing an outline transmission operation of the capsule medical device 10, and FIG. 4 (b) is a timing chart showing rough reception operation of the receiving device 30; Paragraph 41; Figures 4A and 4B).

Petersen discloses identification information (variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.); [0042]) related to activation information and time-point related information (If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]) associated with a plurality of time points different from one another (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]) and an activation/detection information receiver (sensor transceiver) configured to receive the identification information transmitted from the sensor (This signal information are collected by the sensor transceiver and further distributed to the wireless sensor network; [0042]), and 
a receiving controller (master unit) configured to determine: a plurality of receiving standby time periods on the basis of information, the information representing a time point at which the activation information related to the identification information is received or transmitted at the activation/detection information receiver (The sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]; Figure 2), and 
(“continue transmit” mode; consistent with Applicant’s Specification) or non-standby (sleep mode; consistent with Applicant’s Specification) during the plurality of receiving standby time periods (This confirmation message from the receiver device can include a further instruction on how the sensor transceiver should act 28. This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].
Kimoto and Petersen fail to disclose identification information related to both activation information and time-point related information associated with a plurality of time points different from one another; wherein the time-point related information represents a type of the sensor, and the plurality of time points different from one another each represents a time point at which the detection information is transmitted and is set for each type of the sensor; and wherein the identification information is used to determine a standby time period and non-standby time period.  
Brown discloses identification information (Bits 0-7 (7:0) provide a CIM unique identifier (or NIM device unique identifier); [0126]) related to both activation information (Bits 9:8 of the CIM or NIM device status word are request sequencer bits used to indicate which interval sensors and/or stimulation devices are to communicate in; [0127]) and time-point related information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information; [0055]) associated with a plurality of time points different from one another (Bits 11:10 of the CIM or NIM device status word indicate a speed (i.e. data rate) at which the sensors and/or the stimulation probe devices are to transmit information and/or data to the CIM and/or the NIM device…The data rate of bits 11:10 of the CIM or NIM device status word may be reduced when a stimulation probe device is OFF, in a sleep mode, and/or is in a low power mode; [0128-0129]; [0130-132]; Tables 2-4);
wherein the time-point related information represents a type of the sensor (The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]; Bits 13:12 indicate a type of the sensor assigned to the slot; [0131]; [0140]), and the plurality of time points different from one another each represents a time point at which the detection information is transmitted (The time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may all be associated with a single channel of the sensor or stimulation probe device. As another example, one or more time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may be associated with each channel of the sensor or stimulation probe device. In other words, each channel may correspond to respective sets of time slots, where each set has one or more time slots. As another example, a sensor and/or stimulation probe device may select and/or be designated to the same or different time slots of consecutive SYNC intervals; [0138]) and is set for each type of the sensor (The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]); and
wherein the identification information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information…The timing information may include: start and end times of stimulation pulses; durations of stimulation pulses; and/or time between stimulation pulses; [0055]; The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22; [0069]; [0126-0129]) is used to determine a standby time period and non-standby time period (The sensing module 200 may operate in: a high power mode (fully powered mode), a low (or idle) power mode (partially powered or transmitting less frequently then when in the high power mode), a sleep mode, or OFF. Operation in and transition between these modes may be controlled by one or more of the modules 202, 204, 206; [0078]; The sensing module 200 includes the control module 202, a PHY module 204, a power module 206; [0075]; Transitioning to the low power mode, the sleep mode and/or to OFF decreases power consumption and can aid in minimizing size of the power source 208. While partially powered, the control module 202 and/or portions of the control module 202 and the PHY module 204 may be deactivated. The receiver path of the PHY module 204 may remain activated to (i) receive signals from the CIM 52 and/or portions of the control module 202, and (ii) detect electromyographic signals. The transmit path 74 of the PHY module 204 and/or other portions of the sensor that are not experiencing activity may be deactivated. Transitioning between the stated modes is further described below; [0079]; [0088-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Brown into those of Kimoto and Petersen in order to incorporate individualized data and time points into the calculation of reducing power consumption most effectively for each user (Brown [0079]).

Regarding Claim 11, Kimoto discloses a method for detecting comprising: 
(capsule-type device; Element 10)  into a living body through a mouth of the living body (a subject is introduced into a subject 100 by oral administration as an in-vivo introduction device; Paragraph 14); 
at a transmitter of the swallow-type sensor, Reply to Office Action mailed on June 30, 2020transmitting time-point related information (information of transmission timing embedded in the image data; Paragraph 49) associated with a plurality of time points different from one another (a capsule-type medical device 10 for acquiring information (intra-subject information) in the subject 100 in the course of moving from the esophagus to the anus; Paragraph 14); 
at a receiver (reception device; Element 30), receiving the information transmitted by the swallow-type sensor from an inner side of the living body (information of transmission timing embedded in the image data; Paragraph 49); 
at a detector of the swallow-tvpe sensor, detecting a physical amount in the living body (a capsule medical device that acquires in-vivo information in the subject 100 in a state of being collected in various organs such as the stomach and intestines of the subject; Paragraph 14);
at the transmitter of the swallow-type sensor, transmitting detection information representing the detected physical amount at each of the plurality of time points (the capsule medical device 10A transmits the timing signal B a predetermined number of times (twice or more) based on the cycle of the low cycle operation clock; Paragraph 82).
Kimoto fails to disclose transmitting identification information related to activation information and time-point related information associated with a plurality of time points different from one another; an activation/detection information receiver of a receiver; at a receiving controller of the receiver, determining a plurality of receiving standby time periods on the basis of information, the information representing a time point at which the activation information related to the identification information is received or transmitted and the plurality of time points associated with the time-point related 
Petersen discloses transmitting identification information (variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.); [0042]) related to activation information and time-point related information (If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]) associated with a plurality of time points different from one another (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]); 
an activation/detection information receiver of a receiver (sensor transceiver); 
at a receiving controller (master unit) of the receiver, determining a plurality of receiving standby time periods (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]) on the basis of information, the information representing a time point at which the activation information related to the identification information is received or transmitted (The sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]; Figure 2) and 
the plurality of time points associated with the time-point related information related to the identification information, and controlling reception to be standby (“continue transmit” mode; consistent with Applicant’s Specification) or non-standby (sleep mode; consistent with Applicant’s Specification) during the plurality of receiving standby time periods (This confirmation message from the receiver device can include a further instruction on how the sensor transceiver should act 28. This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].
Kimoto and Petersen fail to disclose identification information related to both activation information and time-point related information associated with a plurality of time points different from one another, wherein the time-point related information represents a type of the sensor, and the plurality of time points different from one another each represents a time point at which the detection information is transmitted and is set for each type of the sensor; and wherein the identification information is used to determine a standby time period and non-standby time period.  
Brown discloses identification information (Bits 0-7 (7:0) provide a CIM unique identifier (or NIM device unique identifier); [0126]) related to both activation information (Bits 9:8 of the CIM or NIM device status word are request sequencer bits used to indicate which interval sensors and/or stimulation devices are to communicate in; [0127]) and time-point related information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information; [0055]) associated with a plurality of time points different from one another (Bits 11:10 of the CIM or NIM device status word indicate a speed (i.e. data rate) at which the sensors and/or the stimulation probe devices are to transmit information and/or data to the CIM and/or the NIM device…The data rate of bits 11:10 of the CIM or NIM device status word may be reduced when a stimulation probe device is OFF, in a sleep mode, and/or is in a low power mode; [0128-0129]; [0130-132]; Tables 2-4),
wherein the time-point related information represents a type of the sensor (The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]; Bits 13:12 indicate a type of the sensor assigned to the slot; [0131]; [0140]), and the plurality of time points different from one another each represents a time point at which the detection information is transmitted (The time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may all be associated with a single channel of the sensor or stimulation probe device. As another example, one or more time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may be associated with each channel of the sensor or stimulation probe device. In other words, each channel may correspond to respective sets of time slots, where each set has one or more time slots. As another example, a sensor and/or stimulation probe device may select and/or be designated to the same or different time slots of consecutive SYNC intervals; [0138]) and is set for each type of the sensor (The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]), and
wherein the identification information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information…The timing information may include: start and end times of stimulation pulses; durations of stimulation pulses; and/or time between stimulation pulses; [0055]; The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22; [0069]; [0126-0129]) is used to determine a standby time period and non-standby time period (The sensing module 200 may operate in: a high power mode (fully powered mode), a low (or idle) power mode (partially powered or transmitting less frequently then when in the high power mode), a sleep mode, or OFF. Operation in and transition between these modes may be controlled by one or more of the modules 202, 204, 206; [0078]; The sensing module 200 includes the control module 202, a PHY module 204, a power module 206; [0075]; Transitioning to the low power mode, the sleep mode and/or to OFF decreases power consumption and can aid in minimizing size of the power source 208. While partially powered, the control module 202 and/or portions of the control module 202 and the PHY module 204 may be deactivated. The receiver path of the PHY module 204 may remain activated to (i) receive signals from the CIM 52 and/or portions of the control module 202, and (ii) detect electromyographic signals. The transmit path 74 of the PHY module 204 and/or other portions of the sensor that are not experiencing activity may be deactivated. Transitioning between the stated modes is further described below; [0079]; [0088-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Brown into those of Kimoto and Petersen in order to incorporate individualized data and time points into the calculation of reducing power consumption most effectively for each user (Brown [0079]).

Regarding Claim 13, Kimoto discloses that the plurality of time points is set for a type of swallow-type sensor in advance (when it is determined that a predetermined time has elapsed after activation of the trigger condition by a counter (not shown), for example, the reception device 30 uses this counter to measure the elapsed time from the activation, and the elapsed time is determined in advance. It is configured to shift to the power saving mode M22 when the set predetermined time is reached; [0076]); 
(A storage unit 14 stores various programs to be appropriately executed by the control unit 11 and various setting data which are parameters for executing the programs; Paragraph 21); -3-Application Number: 16/018,399 Attorney Docket: SANA 8067 Reply to Office Action mailed on June 30, 2020 
the server is configured to: obtain the control information stored in the control information memory with reference to information configured to specify the type of the swallow-type sensor (The control unit 11 controls each unit in the capsule medical device 10 in accordance with various programs and various setting data read out from the storage unit 14, for example, so that the imaging operation in the subject 100 and the transmission operation of the acquired image data various operations are realized in each unit.; Paragraph 20) in the information received from the receiver, and transmit the control information to the receiver (Under the control of the control unit 11, the transmission unit 13 modulates the data input from the signal processing unit 12, and outputs the modulated data as a radio signal from the antenna to the outside of the capsule medical device 10; Paragraph 25). 
Kimoto fails to disclose a server configured to communicate with the receiver, the server is configured to: obtain the control information stored in the control information memory with reference identification information received from the receiver; and the receiving controller is configured to control reception to be standby or non-standby during the plurality of receiving standby time periods on the basis of the control information received from the server and information representing the time point at which the activation information is received or transmitted.  
Petersen discloses a server configured to communicate with the receiver ([0049]; Figure 9), 
the server is configured to: obtain the control information stored in the control information memory with reference to information configured to specific the type of the swallow-type sensor in the (variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.); If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]); and 
the receiving controller (master unit) is configured to control reception to be standby (“continue transmit” mode; consistent with Applicant’s Specification) or non-standby (sleep mode; consistent with Applicant’s Specification) during the plurality of receiving standby time periods on the basis of the control information received from the server (The sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]; Figure 2) and information representing the time point at which the activation information is received or transmitted (This confirmation message from the receiver device can include a further instruction on how the sensor transceiver should act 28. This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].

Regarding Claim 15, Petersen discloses that the detection information includes the identification information (variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.)…If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]).  
[Petersen 0053].

Regarding Claim 16, Petersen discloses that the receiver further comprises an alert information receiver configured to receive, if the plurality of pieces of activation information is received (More than one sensor could be running simultaneously, whose signals representing the measured data are sent to the mobile user terminal from which the said signals are sent to the monitoring unit where they are compared to reference data and even graphically displayed; [0026]), alert information that warns that a plurality of the swallow-type sensors are being used (When the device receives an instruction notification 14 it will start the initialising process that sets up the system and its function 18…Then the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to enable monitoring of the condition of a subject, in both critical and non-critical situations [Petersen 0053].

Regarding Claim 17, Petersen discloses that the receiver is configured to receive the alert information and is configured to execute, if the plurality of swallow-type sensors are same in type (More than one sensor could be running simultaneously, whose signals representing the measured data are sent to the mobile user terminal from which the said signals are sent to the monitoring unit where they are compared to reference data and even graphically displayed; [0026]), at least one of alerting a user (the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]; If on the other hand some of the sensor values are out of the preset values then this unit will alert the user and wait for his reaction trough the user interface and proceed with the next step 68; [0044]), stopping of being standby for receiving the detection information and stopping of processing the received detection information (This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to enable monitoring of the condition of a subject, in both critical and non-critical situations [Petersen 0053].

Regarding Claim 18, Petersen discloses that the receiver is configured to receive the alert information and executes, if respective information of plurality of time point of the plurality of swallow-type sensors include at least one common time point (More than one sensor could be running simultaneously, whose signals representing the measured data are sent to the mobile user terminal from which the said signals are sent to the monitoring unit where they are compared to reference data and even graphically displayed; [0026]), at least one of alerting a user (the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]; If on the other hand some of the sensor values are out of the preset values then this unit will alert the user and wait for his reaction trough the user interface and proceed with the next step 68; [0044]), stopping of being standby for receiving the detection information and stopping of processing the received detection information (This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]).   
[Petersen 0053].

Regarding Claim 19, Kimoto discloses that the plurality of time points are set for a type of swallow-type sensor in advance (when it is determined that a predetermined time has elapsed after activation of the trigger condition by a counter (not shown), for example, the reception device 30 uses this counter to measure the elapsed time from the activation, and the elapsed time is determined in advance. It is configured to shift to the power saving mode M22 when the set predetermined time is reached); and 
the method further comprising: storing the type and the plurality of time points set for the swallow-type sensor of the type in association with each other (A storage unit 14 stores various programs to be appropriately executed by the control unit 11 and various setting data which are parameters for executing the programs; Paragraph 21); 
obtaining the control information stored in association with information that specifies the type of the swallow-type sensor in the information received from the receiver (The control unit 11 controls each unit in the capsule medical device 10 in accordance with various programs and various setting data read out from the storage unit 14, for example, so that the imaging operation in the subject 100 and the transmission operation of the acquired image data various operations are realized in each unit.; Paragraph 20), and transmitting the control information to the receiver (Under the control of the control unit 11, the transmission unit 13 modulates the data input from the signal processing unit 12, and outputs the modulated data as a radio signal from the antenna to the outside of the capsule medical device 10; Paragraph 25).
(variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.)…If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]); 
at the server, obtaining the control information stored in association with information that specifies the identification information received from the receiver ([0049]; Figure 9), and transmitting the control information to the receiver (the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]); 
at the receiving controller (master unit) of the receiver, controlling receiving the detection information (The sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]; Figure 2).  transmitted from the sensor to be standby (“continue transmit” mode; consistent with Applicant’s Specification) or non-standby (sleep mode; consistent with Applicant’s Specification) on the basis of the control information received from the server and information representing the time point at which the activation information is received or transmitted (This confirmation message from the receiver device can include a further instruction on how the sensor transceiver should act 28. This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].


Brown discloses wherein the time-point related information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information…The timing information may include: start and end times of stimulation pulses; durations of stimulation pulses; and/or time between stimulation pulses; [0055]; The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22; [0069]; [0126-0129]) is used to determine a standby time period and non-standby time period (The sensing module 200 may operate in: a high power mode (fully powered mode), a low (or idle) power mode (partially powered or transmitting less frequently then when in the high power mode), a sleep mode, or OFF. Operation in and transition between these modes may be controlled by one or more of the modules 202, 204, 206; [0078]; The sensing module 200 includes the control module 202, a PHY module 204, a power module 206; [0075]; Transitioning to the low power mode, the sleep mode and/or to OFF decreases power consumption and can aid in minimizing size of the power source 208. While partially powered, the control module 202 and/or portions of the control module 202 and the PHY module 204 may be deactivated. The receiver path of the PHY module 204 may remain activated to (i) receive signals from the CIM 52 and/or portions of the control module 202, and (ii) detect electromyographic signals. The transmit path 74 of the PHY module 204 and/or other portions of the sensor that are not experiencing activity may be deactivated. Transitioning between the stated modes is further described below; [0079]; [0088-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Brown into those of Kimoto and Petersen in order (Brown [0079]).

Regarding Claim 21, Kimoto discloses a detecting system comprising: 
a swallow-type sensor (capsule-type device; Element 10) comprisinq:
a detector configured to detect a physical amount in a living body (a capsule medical device that acquires in-vivo information in the subject 100 in a state of being collected in various organs such as the stomach and intestines of the subject; Paragraph 14), and 
a transmitter configured to transmit: detection information representing the physical amount detected by the detector at the plurality of time points (the capsule medical device 10A transmits the timing signal B a predetermined number of times (twice or more) based on the cycle of the low cycle operation clock; Paragraph 82), and 
a receiver (reception device; Element 30; information of transmission timing embedded in the image data; Paragraph 49) comprising:
a receiving controller: configured to determine: the plurality of time points associated with the time-point related information (FIG. 4 is a timing chart showing a schematic operation when image data is transmitted from the capsule medical device 10 to the receiving device 30 according to the first embodiment. 4 (a) is a timing chart showing an outline transmission operation of the capsule medical device 10, and FIG. 4 (b) is a timing chart showing rough reception operation of the receiving device 30; Paragraph 41; Figures 4A and 4B).
Kimoto fails to disclose identification information related to activation information and time-point related information associated with a plurality of time points different from one another, and an activation/detection information receiver configured to receive the identification information transmitted from the sensor, and a receiving controller: configured to determine: a plurality of 
Petersen discloses identification information (variety of different sensors that can measure desired signals (ECG, Temperature, SpO2, Acceleration, Motion, Respiration etc.); [0042]) related to activation information and time-point related information (If the sensor is working and the collected data is valid, the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24; [0042]) associated with a plurality of time points different from one another (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]) and an activation/detection information receiver (sensor transceiver) configured to receive the identification information transmitted from the sensor (This signal information are collected by the sensor transceiver and further distributed to the wireless sensor network; [0042]), and 
a receiving controller (master unit) configured to determine: a plurality of receiving standby time periods on the basis of information, the information representing a time point at which the activation information related to the identification information is received or transmitted at the activation/detection information receiver (The sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]; Figure 2), and 
the plurality of time points associated with the time-point related information related to the identification information, and configured to control reception to be standby (“continue transmit” mode; consistent with Applicant’s Specification) or non-standby (sleep mode; consistent with Applicant’s Specification) during the plurality of receiving standby time periods (This confirmation message from the receiver device can include a further instruction on how the sensor transceiver should act 28. This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].
Kimoto and Petersen fail to disclose identification information related to both activation information and time-point related information associated with a plurality of time points different from one another; wherein the time-point related information represents a type of the sensor, and the plurality of time points different from one another each represents a time point at which the detection information is transmitted and is set for each type of the sensor; and wherein the time-point related information is used to determine a standby time period and non-standby time period.  
Brown discloses identification information (Bits 0-7 (7:0) provide a CIM unique identifier (or NIM device unique identifier); [0126]) related to both activation information (Bits 9:8 of the CIM or NIM device status word are request sequencer bits used to indicate which interval sensors and/or stimulation devices are to communicate in; [0127]) and time-point related information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information; [0055]) associated with a plurality of time points different from one another (Bits 11:10 of the CIM or NIM device status word indicate a speed (i.e. data rate) at which the sensors and/or the stimulation probe devices are to transmit information and/or data to the CIM and/or the NIM device…The data rate of bits 11:10 of the CIM or NIM device status word may be reduced when a stimulation probe device is OFF, in a sleep mode, and/or is in a low power mode; [0128-0129]; [0130-132]; Tables 2-4);
(The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]; Bits 13:12 indicate a type of the sensor assigned to the slot; [0131]; [0140]), and the plurality of time points different from one another each represents a time point at which the detection information is transmitted (The time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may all be associated with a single channel of the sensor or stimulation probe device. As another example, one or more time slots of a periodic SYNC interval that are designated to a single sensor or stimulation probe device may be associated with each channel of the sensor or stimulation probe device. In other words, each channel may correspond to respective sets of time slots, where each set has one or more time slots. As another example, a sensor and/or stimulation probe device may select and/or be designated to the same or different time slots of consecutive SYNC intervals; [0138]) and is set for each type of the sensor (The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22…The CIM 52 and/or the NIM device 54 may set…the types of the sensors; [0069]); and
wherein the time-point related information (The stimulation probe device 14 may wirelessly transmit information to the CIM and/or NIM device 18. The information may include: timing information…The timing information may include: start and end times of stimulation pulses; durations of stimulation pulses; and/or time between stimulation pulses; [0055]; The control modules 56, 126, the BB modules 66, 128, the PHY modules 60, 100, and/or one or more modules thereof control timing of signals transmitted between the sensing module 50 and the CIM 52. This is described in further detail below with respect to FIGS. 15-19 and 22; [0069]; [0126-0129]) is used to determine a standby time period and non-standby time period (The sensing module 200 may operate in: a high power mode (fully powered mode), a low (or idle) power mode (partially powered or transmitting less frequently then when in the high power mode), a sleep mode, or OFF. Operation in and transition between these modes may be controlled by one or more of the modules 202, 204, 206; [0078]; The sensing module 200 includes the control module 202, a PHY module 204, a power module 206; [0075]; Transitioning to the low power mode, the sleep mode and/or to OFF decreases power consumption and can aid in minimizing size of the power source 208. While partially powered, the control module 202 and/or portions of the control module 202 and the PHY module 204 may be deactivated. The receiver path of the PHY module 204 may remain activated to (i) receive signals from the CIM 52 and/or portions of the control module 202, and (ii) detect electromyographic signals. The transmit path 74 of the PHY module 204 and/or other portions of the sensor that are not experiencing activity may be deactivated. Transitioning between the stated modes is further described below; [0079]; [0088-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Brown into those of Kimoto and Petersen in order to incorporate individualized data and time points into the calculation of reducing power consumption most effectively for each user (Brown [0079]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimoto, Petersen, and Brown, as applied to claim 1 above, and further in view of Wang (U.S. Publication No. 2009/299140; cited by Applicant; previously cited).
(A storage unit 14 stores various programs to be appropriately executed by the control unit 11 and various setting data which are parameters for executing the programs; Paragraph 21); and 
the receiver or the server is configured to convert a signal value of the detection information (As shown in FIG. 2, the capsule medical device 10 introduced into the subject 100 includes, for example, the imaging unit 15 that acquires an image in the subject 100 and the capsule medical device 10 that captures an image. An illumination unit 16 for illuminating the interior of the specimen 100, a signal processing unit 12 for executing a predetermined process on data of the in-vivo image acquired by the imaging unit 15 (hereinafter referred to as image data), processed by the signal processing unit 12…A transmission section 13 for transmitting the image data to the receiving apparatus 30, a control section 11 for controlling each section in the capsule medical device 10, and various kinds of programs and various setting data for the control section 11 to control each section; Paragraph 19).  
Petersen discloses a server that communicates with the receiver ([0049]; Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Kimoto in order to conserve battery power while no one is receiving the transmitted data [Petersen 0042].
Kimoto, Petersen, and Brown fail to disclose a correction information memory configured to store correction information that is used for correcting the physical amount set in association with the type; and the receiver or the server is configured to convert a signal value of the detection information on the basis of the correction information.  
Wang discloses a correction information memory configured to store correction information that is used for correcting the physical amount set in association with the type (For higher protocol layers, the error check and correction statistics may be used to indicate network condition. For example, error statistics that can be used include, for example, the type of errors, where the errors occur and the portion of errors that are correctable. Another indicator is the number of characters expected between data unit delimiters. For any given block (e.g., the Nth block), there are many ways for comparing network conditions between two receiving units; Paragraph 45); and 
the receiver or the server is configured to convert a signal value of the detection information on the basis of the correction information (To correct this error, since block 108 is associated with the weakest network condition among the network conditions associated with blocks 106, 107,108,110 and 111, the decoding process of FIG. 11B discards block 108, and selects instead block 109. Decoding completes using blocks 106, 107,109, 110 and 111. In general, the decoding error may be detected at an earlier time than at the end of the decoding interval (i.e., in block 111). For those skilled in the art, suitable corrections during the decoding process would be apparent from the examples provided in FIGS. 11A and 11B, and their variations and modifications; Paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Wang into those of Kimoto, Petersen, and Brown in order to incorporate multiple sensors and their respective time points into the calculation of reducing power consumption most effectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793